Citation Nr: 0918866	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of burn 
to left hand.

2.  Entitlement to service connection for residuals of right 
ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




REMAND

The Veteran had active military service from March 1972 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a January 2006 statement, the Veteran contends that his 
left hand is scarred due to an injury incurred on a live-fire 
course during his active military service.  A review of the 
Veteran's service treatment records reveals that, in February 
1973, the Veteran was shot and suffered what was described as 
superficial abrasions on his left hand.  The evidence of 
record, however, includes no current diagnosis or a medical 
opinion linking any current diagnosis to the Veteran's period 
of active military service.  VA regulations require VA to 
obtain a medical opinion based on the evidence of record if 
VA determines such evidence necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  A medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, 
the Board finds that further development is necessary to 
address the etiology of the Veteran's claimed left hand scar.  
The Board will, therefore, remand the case to schedule the 
Veteran for a VA examination to obtain a diagnosis of the 
Veteran's claimed condition and a medical opinion regarding 
the medical probability that any diagnosed disability is 
attributable to military service.

In a June 2006 statement, the Veteran contends that he 
suffered a severe right ankle sprain in service and that he 
continues to experience pain in his right ankle as a result.  
In April 2006, the Veteran was afforded a VA examination in 
connection with this claim.  An x-ray report reviewed at the 
examination indicated minimal arthritis and the examiner 
diagnosed the Veteran with a right ankle sprain.  The 
examiner stated, "Any relationship of his current symptoms 
to a 33-year-old injury is speculative."  Where an examiner 
is unable to give an opinion without resorting to mere 
speculation, there is no opinion; the medical opinion is 
afforded no weight for or against a Veteran's claim.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

Nonetheless, VA has a responsibility to make reasonable 
efforts to assist in obtaining evidence necessary to 
substantiate a claim, including providing an examination 
adequate for the purposes of the claim.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board 
finds that the April 2006 examination is inadequate to decide 
the Veteran's claim.  As noted above, VA regulations require 
VA to obtain a medical opinion based on the evidence of 
record if VA determines such evidence necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2008); McLendon, 20 Vet. App. 79.  As such, 
the Board finds that further development is necessary to 
address the etiology of the Veteran's right ankle arthritis.  
The Board will, therefore, remand the case to schedule the 
Veteran for a VA examination to obtain a medical opinion 
regarding the medical probability that the Veteran's right 
ankle arthritis is attributable to military service.  (The 
Board recognizes that a certain amount of conjecture or 
speculation is required to formulate any forensic opinion.  
The examiner should be asked to use his/her judgment to state 
the medical probabilities based on the facts, even if some 
conjecture is required.)

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Although the 
Veteran was sent a February 2006 letter regarding the 
information and evidence needed to substantiate his claims, 
the letter did not address the criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, on remand, 
the Veteran should be provided proper notice in full 
compliance with the VCAA.

Finally, the Veteran's representative, in a February 2007 
letter, makes the point that the Veteran had requested a 
hearing before a member of the Board.  It is not clear that 
the Veteran had done so.  Nevertheless, because of the 
suggestion that a hearing was desired, this should be 
clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a complete notice 
letter in full compliance with the VCAA.  
Included in the letter should be 
information regarding the criteria for 
assigning disability ratings and 
effective dates as required by Dingess.  

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a left hand or 
right ankle disability.  The examiner 
should then discuss the etiology and the 
onset of any diagnosed disability.  The 
examiner should state the medical 
probabilities that any diagnosed 
disability is related to the Veteran's 
period of active military service.  The 
bases for the opinions provided should be 
explained in detail.  (The Board 
recognizes that a certain amount of 
conjecture or speculation is required to 
formulate any forensic opinion.  The 
examiner should be asked to use his/her 
judgment to state the medical 
probabilities based on the facts, even if 
conjecture is required.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for residuals of burn to left 
hand and residuals of right ankle sprain.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond.  Finally, 
ask the Veteran if he desires a hearing 
before the Board as suggested by his 
representative's February 2007 letter.  
If so, and if the Veteran desires to have 
a hearing before a member of the Board at 
the RO or by way of video conference, 
schedule the Veteran for such a hearing.  
If no response is received from the 
Veteran, schedule him for a hearing 
before a member of the Board sitting at 
the RO.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

